Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1, 3-4, 7, 9, 11, 13, 15, 18-19, 23-30 and 41-42 are pending.  Claims 1, 3-4, 7, 9-11, 13, 15, 18-20, 23-28 and 41-42 are the subject of this FINAL Office Action.  Claims 29-30 are withdrawn.  


New Grounds of Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 7, 9, 11, 13, 15, 18-19, 23-28 and 41-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Specifically, the claims are directed to natural correlations without significantly more.  See MPEP § 2106.04(a).   More specifically, under step 2A of the Alice guidelines, claim 1 recites “A method of determining a cellular state, tissue of origin, cell type or a combination thereof of a cell that released its DNA.”  This is a natural correlation between cellular state, tissue of origin, cell type or a combination thereof and released DNA.  This also covers all correlations of “released” DNA to natural phenomenon because “cellular state, tissue of origin, cell type or a combination thereof” encompasses all natural conditions.  Claim 1 further states “designating a cfDNA molecule comprising a DNA sequence of an informative genomic location as originating from a cell in a cellular state, originating from a tissue, originative from a cell type or a combination thereof, wherein association of said DNA-associated protein with said informative genomic location is indicative of said cellular state, tissue of origin, cell type or combination thereof in the cell that released said cfDNA; thereby determining a cellular state, tissue of origin cell type or combination thereof of a cell that released its DNA.”  In other words, determine/designate any condition using any cfDNA.   It is clear from the face of this claim that the claim is directed to natural correlations between “released” (AKA cfDNA) and any natural condition.  The additional steps of contacting said sample with at least one reagent that binds to a DNA-associated protein; isolating said reagent and any thereto bound proteins and cfDNA; sequencing said isolated cfDNA are routine (see US 2019/0064184; US 2018 /0024141; US 2013/0017958; WO 2005/019826; WO 03/070894).   Thus, the claims are directed to ineligible subject matter because they are directed to natural correlations between cfDNA and any natural phenomena without significantly more.
As to amended language “contacting said sample with at least one reagent that binds to a DNA-associated protein covalently conjugated to a physical support,” even if this means what Applicants argue (“contacting the sample with a reagent [i.e. antibody] covalently conjugated to a physical support wherein the reagent binds a DNA-associated protein”; Decl. 09/12/2022, para. 4), yet this, too, is routine.  See WO2002/14550; Ren et al., Use of chromatin immunoprecipitation assays in genome-wide location analysis of mammalian transcription factors, Methods Enzymol. 2004;376:304-15. doi: 10.1016/S0076-6879(03)76020-0; WO 2010145035; WO 2017195153; WO2006095041; US20010053533A1.
	Applicants are encouraged to amend the claims to recite the assay used that yielded improvement in circulating histone ChIP (combination of ChIP antibodies covalently immobilized to paramagnetic beads, which are incubated directly in plasma, avoiding competition with native antibodies, followed by on-bead adaptor Ligation, where barcoded sequencing DNA adaptors are ligated directly to chromatin fragments before the isolation of DNA).

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-4, 7, 9, 11, 13, 15, 18-19, 23-28 and 41-42 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the claims are unclear and confusing because Applicants argue that “covalent conjugation of the antibody before using it for isolation from blood is unexpectedly advantageous to performance of a method that requires sequencing of isolated DNA.”  Yet, claim 1 states “contacting said sample with at least one reagent that binds to a DNA-associated protein covalently conjugated to a physical support.”  In other words, claim 1 states that the “DNA-associated protein” (i.e. nucleosome or histone) is covalently conjugated.  Even more, the conjugation is to any physical support (e.g. array, bead, nanoparticle, biological particles, sepharose gel, sandwich assay, ELISA, etc.).  This encompasses, for example, an ELISA in which target is attached to solid support.  This directly conflicts with Applicants’ arguments and the asserted unexpected results using ChIP antibody conjugated to magnetic beads.  Thus, it is not clear what is meant by “contacting said sample with at least one reagent that binds to a DNA-associated protein covalently conjugated to a physical support.”  

New Grounds of Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 9, 11, 13, 15, 18, 23-28 and 41-42 are rejected under 35 U.S.C. § 103 as being unpatentable over ALLIS (WO 03/070894 A2) and BAWDEN (WO 2005/019826), both as evidenced by MICALLEF (US 2018/0024141) in view of ECCLESTON (US20190064184), BURGESS (WO 02/14550 A2) and Ren et al, Use of chromatin immunoprecipitation assays in genome-wide location analysis of mammalian transcription factors, Methods Enzymol. 2004;376:304-15. doi: 10.1016/S0076-6879(03)76020-0.
This rejection is presented in the interest of compact prosecution to the extent the claims are intended to reflect Applicants arguments that the claims now require antibody covalently conjugated to a magnetic bead.
As to claim 1, ALLIS teaches ChIP-seq using cell-free histones (pg. 16, claims 1, 3, 24; see also Third-Party Submission Filed Under 37 CFR 1.290, 08/27/2021).  
As to claim 3, ALLIS teaches dead cell (pgs. 2, 11, 12).
As to claims 4 and, ALLIS teaches cancer (pg. 14, for example).
As to claim 7, ALLIS teaches cfDNA, which is known to be present in “as little as 0.1%” in samples (US 2018/0024141, para.018).
As to claim 9, ALLIS teaches antibody (pg. 16, claims 1, 3, 24).
As to claim 10, ALLIS teaches solid supports (pgs. 8, 9, 10).
As to claim 11, ALLIS teaches histone-based ChIP (pg. 16, claims 1, 3, 24).
As to claim 13, ALLIS teaches H3K4me1, H3K4me2 or H3K4me3 (pg. 16).
As to claims 15 and 20, ALLIS teaches association of said DNA-associated protein with said genomic location is indicative of active transcription, and comparing to known “transcriptional programs” (pgs. 1-2, 6-7, 16).
As to claim 18, ALLIS teaches performing the method of claim 1 using multiple DNA-associated proteins (e.g. multiple histone-binding antibodies; pg. 3, Summary of the Invention).
As to claims 24-25, ALLIS teaches promoters, genes, mutations, etc. such as oncogenes (pg. 15).
As to claims 26-27, ALLIS teaches detecting residual disease, monitoring disease and/or early detection of disease (pgs. 12-13).
As to claim 28, ALLIS teaches treating subjects (pg. 12).
As to claim 1, BAWDEN teaches ChIP-seq using cell-free histones (pgs. 3, 9, 14, 19 and claims 1, 26-28; see also Third-Party Submission Filed Under 37 CFR 1.290, 08/27/2021).  
As to claim 3, BAWDEN teaches dead cell (pgs. 7).
As to claims 4 and, BAWDEN teaches cancer (pg. 7, for example).
As to claim 7, BAWDEN teaches cfDNA, which is known to be present in “as little as 0.1%” in samples (US 2018/0024141, para.018).
As to claim 9, BAWDEN teaches antibody (pgs. 3, 9, 14, 19 and claims 1, 26-28; see also Third-Party Submission Filed Under 37 CFR 1.290, 08/27/2021).
As to claim 10, BAWDEN teaches solid supports (pgs. 12, 15-16, 21, claim 46).
As to claim 11, BAWDEN histone-based ChIP (pgs. 3, 9, 14, 19 and claims 1, 26-28; see also Third-Party Submission Filed Under 37 CFR 1.290, 08/27/2021).
As to claim 13, BAWDEN teaches H3K4me1, H3K4me2 or H3K4me3 (pgs. 5-6, 18, 21, Table 1).
As to claims 15 and 20, BAWDEN teaches association of said DNA-associated protein with said genomic location is indicative of active transcription, and comparing to known “transcriptional programs” (pgs. 21).
As to claim 18, BAWDEN teaches performing the method of claim 1 using multiple DNA-associated proteins (detecting multiple modified histones; pg. 2).
As to claims 24-25, BAWDEN teaches promoters, genes, mutations, etc. such as oncogenes (pg. 1, 6, 17-20, 38-39).
As to claims 26-27, BAWDEN teaches detecting residual disease, monitoring disease and/or early detection of disease (pgs. 14, 21-23).
As to claim 28, BAWDEN teaches treating subjects (pgs. 14, 21-23, claim 42).
Neither BAWDEN nor ALLIS explicitly teaches ChIP antibody covalently conjugated to magnetic bead (claims 1, 41); or NGS, HTS or MPS (claim 42).
However, cfDNA was well-known to be available in low quantities, and covalently-attach antibodies for ChIP were well-known options to allow capture of low/limited quantities of protein-DNA complexes.  For example, ECCLESTON teaches that “Under normal conditions the level of circulating nucleosomes found in healthy subjects is reported to be low” (para. 0004; see also paras. 0016-18 (amounts of cfDNA and ctDNA known to be low)).  Such teaching are found throughout the cfDNA art and have been known for decades.
To address this low amount of circulating nucleosomes in ChIP, a skilled artisan would have been well-aware of antibodies covalently-attached to magnetic beads to allow concentration of low amounts of nucleosomes.  BURGESS teaches
The presently described invention utilizes magnetic beads linked covalently to either monoclonal or polyclonal antibodies specific for discrete and particular transcription factors (Dynal Corporation). It is clear that by implementing solid phase separation techniques for immunoprecipitation both the amount of material recovered as well as the specificity for real in vivo interactions is considerably enhanced. This is due primarily to the increased ability to recover the protein/DNA complexes of limited quantity and implementation of additional washing procedures as compared to immunoprecipitation in the absence of using a solid phase base. A diagrammatic illustration of the use of solid phase technology to increase yield and sensitivity is represented in Figure 3. Cross-linked DNA/protein material is combined with magnetically charged Dynabeads upon which antibodies to the protein of interest have been conjugated. Use of a magnet results in purification of protein/DNA complexes of interest. Subsequent washing steps allow for the removal of the unbound cellular debris, proteins and DNA fragments. Magnetic bead/protein/DNA complexes are subsequently subjected to further analysis as discussed below. In the presently described invention linkage of antibodies to the solid phase support magnetic beads is accomplished via standard protocol (Dynal Corporation product information and specifications) and those known and skilled in the art are capable of establishing this linkage successfully

(pgs. 36-37).  Ren further demonstrates that antibodies covalently linked to magnetic beads in ChIP were routinely used to allow greater sensitivity and specificity (pg. 309).  In other words, a skilled artisan would have been aware that by using well-known, commercially-available covalent antibody-conjugated magnetic beads, “amount of material recovered as well as the specificity for real in vivo interactions is considerably enhanced . . . . due primarily to the increased ability to recover the protein/DNA complexes of limited quantity and implementation of additional washing procedures as compared to immunoprecipitation in the absence of using a solid phase base increase amount of material recovered and increase.”
	As to NGS, ECCLESTON teaches as much (para. 008).  This is a routine technique in the art.
	In sum, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar methods of conjugating antibodies to beads in ChIP to increase sensitivity and specificity with a reasonable expectation of success.
	Applicants’ evidenced submitted in the Declaration 09/12/2022 is not convincing.  First, the claims do not require “a reagent [i.e. antibody] covalently conjugated to a physical support wherein the reagent binds a DNA-associated protein.”  This is explained above.
	Second, Applicants fail to explain what they tried and what failed.  They only state “During the invention of the instant method, I tried a number of different ChIP protocols before I determined a method that allowed for successful isolation of a sufficient amount of cfDNA that next generation sequencing could be performed” (para. 5).  
	Third, the claims do not require “conjugation of the antibody to a solid support (e.g., a paramagnetic bead)” which “was needed in order to isolate sufficient yields of cfDNA from plasma to perform next generation sequencing” (para. 6).  The claims merely state “contacting said sample with at least one reagent that binds to a DNA-associated protein covalently conjugated to a physical support.”  No ChIP or histones or nucleosomes; no antibody; no next generation sequencing; no magnetic bead, much less bead.  The claims are nowhere near commensurate with the arguments and data presented.
	Fourth, the data presented in paragraphs 7-8 are indecipherable because the dots used are indistinguishable due lack of color and poor shading.
	Fifth, as explained above, “the unique difficulty in isolating sufficient cfDNA from blood” is not unique.  It is well-known, and regularly solved using various well-known enrichment techniques.
	In sum, the Declaration evidence fails to overcome the obviousness rejection above because it fails to provide evidence commensurate in scope with the claims that demonstrates unexpected results.  See MPEP § 716.
	Last, the actual technique used seems to be the combination of ChIP antibodies covalently immobilized to paramagnetic beads, which are incubated directly in plasma, avoiding competition with native antibodies, followed by on-bead adaptor
Ligation, where barcoded sequencing DNA adaptors are ligated directly to chromatin fragments before the isolation of DNA.  See Specification, Examples; Sadeh et al, ChIP-seq of plasma cell-free nucleosomes identifies gene expression programs of the
cells of origin, Nat Biotechnol. 2021 May;39(5):586-598. doi: 10.1038/s41587-020-00775-6. Epub 2021 Jan 11.  Applicants are encouraged to amend the claims accordingly.	
	Applicants also argue that “neither Allis nor Bawden is enabled for sequencing after nucleosome isolation.”  However, all prior art is presumed enabled.  See In re Antor, 689 F.3d 1282, 1287-94 (Fed. Cir. 2012) (All prior art presumed enabled; Applicants must provide evidence to overcome this presumption); In re Morsa, 713 F.3d 104, 109-11 (Fed. Cir. 2013) (same).  In order to overcome the presumption of enablement, Applicants are advised to apply the following guidance.  "In order to anticipate, a prior art disclosure must also be enabling, such that one of ordinary skill in the art could practice the invention without undue experimentation. The standard for enablement of a prior art reference for purposes of anticipation under section 102 differs from the enablement standard under 35 U.S.C. § 112."  Novo Nordisk Pharms., Inc. v. Bio-Tech. Gen. Corp., 424 F.3d 1347, 1355 (Fed. Cir. 2005) (internal citations omitted).  While section 112 states that the specification must enable one skilled in the art to 'use' the invention, "section 102 makes no such requirement as to an anticipatory disclosure . . . . Rather, anticipation only requires that those suggestions be enabled to one of skill in the art."  "Whether a prior art reference is enabling is a question of law based upon [the] underlying factual findings."  Id (internal citations omitted.)  It has also been held that "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation."  Impax Labs. Inc. v. Aventis Pharms. Inc., 468 F.3d 1366, 1383 (Fed. Cir. 2006).  "Rather, the proper issue is whether the . . . patent is enabling in the sense that it describes the claimed invention sufficiently to enable a person of ordinary skill in the art to carry out the invention."  Id. at 1383.  Applicants fail to meet this burden.
	Regardless, numerous prior art references demonstrate that this is enabled: US 20140322719; US 20160145685; US 20170211143; US 20130310260; US 2013/0017958; US 2018/0024141; US 2019/0064184.

Claim 19 is rejected under 35 USC 103 as being unpatentable over ALLIS (WO 03/070894 A2) and BAWDEN (WO 2005/019826), both as evidenced by MICALLEF (US 2018/0024141) in view of ECCLESTON (US20190064184), BURGESS (WO 02/14550 A2) and Ren et al, Use of chromatin immunoprecipitation assays in genome-wide location analysis of mammalian transcription factors, Methods Enzymol. 2004;376:304-15. doi: 10.1016/S0076-6879(03)76020-0, in further view of ENGREITZ (US 20200143907) and ZHOU (US 20210074378).
It would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to apply familiar databases to compare ChIP-seq data in order to detect diseases with a reasonable expectation of success.  
	As to claim 1, BAWDEN or ALLIS teach the elements of these claims as explained above (ChIP-seq for cell-free nucleosomes to detect diseases).
	Neither BAWDEN nor ALLIS explicitly teach using public databases (e.g. the Roadmap Epigenomics Project (roadmapepigenomics.org), the Cancer Genome Atlas
(cancergenome.nih.gov), the Genotype-Tissue Expression (GTEx) Project (gtexportal.org), the Xena project (xena.ucsc.edu), the Encode consortium, the Uniprot database (www.uniprot.org), the TiGER database (bioinfo.wilmer.jhu.edu/tiger), and the Human Protein Atlas (www.proteinatlas.org)., as used in the instant Specification).
	However, such databases were routinely used with success for this same purpose.  For example, ENGREITZ teaches using ChIP-seq data to compare to the Roadmap Epigenomics Project (5), ENCODE (4), and others (52, 53)” to predict disease state (para. 1047).  ZHOU teaches to determine disease states using ChIP-seq data compared to “Several databases [that] store chromatin and RBP/RNA-element profiles which can be used, including (but not limited to) Encyclopedia of DNA Elements (ENCODE) (https://www.encodeproject.org/), NIH Roadmap Epigenomics Mapping Consortium (http://www.roadmapepigenomics.org/), and the International Human Epigenome Consortium (IHEC) (https://epigenomesportal.ca/ihec/)” (para. 0223).  ZHOU also teaches GENCODE, GTEx (paras. 0334, 0338, 0381, 0382, 0385).  In other words, a skilled artisan would have been motivated to look to familiar, publicly-available databases to compare ChIP-seq data in order to help determine disease state.
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar database comparisons to help determine disease states from ChIP-seq data with a reasonable expectation of success.

Prior Art
The following prior art is pertinent to ChIP-seq of cell-free nucleosomes: US 20140322719; US 20160145685; US 20170211143; US 20130310260; US 2013/0017958; US 2018/0024141; US 2019/0064184.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637